--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SECURED PROMISSORY NOTE
May 6, 2011


FOR VALUE RECEIVED, the undersigned, Pana-Minerales S.A., a company incorporated
pursuant to the laws of the State of Nevada (“Borrower”), hereby promises to pay
to the order of Coventry Capital LLC, (“Lender”) the principal sum of
One  Hundred Thousand Dollars U.S. ($100,000.00) (the "Loan"), which Lender has
funded in the two traunces of $50,000 and has received executed promissory notes
from Borrower, which notes shall be cancelled and replaced with this Secured
Promissory Note from the Borrower to the Lender of even date herewith (this
“Note”). This Note shall remain outstanding from the date hereof until payment
in full at the rates and in the manner described herein. Payments shall be made
in immediately available United States dollar funds.


1.            (a)  Except as otherwise noted herein, no payments on this Note
shall be due and payable until maturity hereof, which shall be May 6, 2012, (the
"Maturity Date").  On the Maturity Date, the principal balance of this Note and
all accrued but unpaid interest thereon shall be paid to the Lender.


(b) This Note is secured by a promissory note in the amount of $100,000 made
between the Borrower and Brookmount Explorations Inc. (the “Brookmount Note”),
up to the principal amount of the Loan and all accrued interest thereon.  Upon
execution hereof, or within a reasonable time thereafter, which shall not exceed
two (2) weeks, Borrower shall deliver or cause to be delivered to Lender the
original Promissory Note and any other documentation or instrument that may be
necessary to allow the Lender to effect collection  in the event of a breach of
this Note by Borrower. Except as described below in subparagraph (c) or in the
case of a breach of this Note by Borrower, the Brookmount Note shall remain in
escrow until such time that the principal amount of this Note and all accrued
but unpaid interest thereon is repaid in full.  At that time, the Brookmount
Note shall be return to Borrower.


2.            The “Interest Rate” shall be equal to 10% per annum. Interest
shall commence accruing on the first day after the date hereof on the principal
amount of the Loan and continuing for each month thereafter. Interest shall be
computed and payable at the time of payment in full of the principal amount
hereof.


3.            Notwithstanding anything set forth herein to the contrary, in no
event shall the total amount of all charges payable hereunder which are or could
be held to be in the nature of interest exceed the maximum rate of interest
permitted to be charged under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. Should the Lender
receive any payment which would be in excess of that permitted to be charged
under any such applicable law, such excess payment shall have been, and shall be
deemed to have been, made in error and, to the extent permitted by such
applicable law, shall, at the option of the Lender, be (i) applied by the Lender
as a payment in reduction of principal of the Note. (ii) applied by Lender as
additional interest during any subsequent period when regular interest is
accruing hereunder at less than the maximum legal rate so that the total
interest for such subsequent period equals the maximum legal rate, (iii) applied
in any other manner permitted by such applicable law or (iv) refunded to
Borrower.
 
 
 
1

--------------------------------------------------------------------------------

 
4.           Borrower promises to pay all reasonable costs of collection,
including, without limitation, all attorneys’ fees, whether or not suit is filed
or other legal action is instituted, incurred by Lender in enforcing the
performance of Borrower’s obligations under this Note, from the time of an event
of default. The prevailing party in any legal action or proceeding brought to
enforce rights or obligations under this Note shall he entitled to collect court
costs and attorneys’ fees and costs incurred in connection therewith.


5.            Upon the occurrence of any event of default which is not cured
within the applicable grace period, if any, then Lender may, at its option,
without notice or demand pursue any and rights, remedies and recourse it may
have pursuant to this Note or any other instruments which may hereafter be
executed in connection with the Loan or at law or in equity, including but not
limited to the sale of any or all of the Options. Lender’s rights and remedies
under this Note or under any instruments which may hereafter be executed in
connection with this Note, at law or in equity, shall be cumulative and
concurrent, and may be pursued singly, successively or together at the sole
discretion of Lender, and may be exercised as often as occasion therefore shall
arise; and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof or of any other right or remedy.
Failure to exercise any of the foregoing options shall not constitute a waiver
of the right to exercise the same or any other option at any subsequent time in
respect to any other event. The acceptance by Lender of any payment hereunder
that is less than payment in full of all amounts due and payable at the time of
such payment shall not constitute a waiver of the right to exercise any of the
foregoing options at that time or at any subsequent time or nullify any prior
exercise of any such option without the express written consent of Lender.


6.           All notices, demands, approvals and other communications provided
for herein shall be in writing and may be delivered by personal delivery, by
prepaid overnight courier service or by facsimile, addressed to the intended
recipient at the address specified below, or at such other address as may be
specified in a written notice delivered in the manner provided herein or by
facsimile at the fax number provided by Borrower. Any notice shall be deemed
delivered upon actual receipt by the party to whom it is addressed after
personal delivery or, otherwise, on the earlier of (i) the next day after the
date on which it is given to a commercial overnight delivery service; or (ii)
the date on which it is received.


If to Lender:


Coventry Capital LLC
Suite 600,1201 Orange St
Willnington DE                              




If to Borrower:
Pana-Minerales S.A.                                        
PH Villa Medici, Apt 28                                                   
Torre C, Panama, Rep. of
Panama                                                              


7.           Borrower hereby waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note and agrees to perform
and comply with each of the terms, covenants and provisions contained in this
Note on the part of Borrower to be observed or performed. No release of any
security for the principal sum due under this Note or extension of time for
payment of this Note, or any installment hereof, shall release, discharge,
modify, change or affect the liability of Borrower under this Note.
 
 
 
2

--------------------------------------------------------------------------------

 
8.            The terms of this Note shall be governed and construed under the
laws of the State of Nevada. Borrower hereby agrees that, in the event that
Borrower breaches its obligations hereunder, any court located in the State of
Nevada shall have jurisdiction to hear any suit, action or proceeding brought by
Lender arising out of or in connection with such breach. Lender shall have the
sole discretion as to which court it may bring legal action to enforce its
lights under this Note.  Borrower hereby acknowledges and irrevocably consents
and submits to the jurisdiction of such courts in any such suit, action or
proceeding. Service of process may be made against Borrower either in person,
wherever it may be found, or by notice as permitted herein to the address set
forth herein.


9.            Time is of the essence with respect to every provision hereof.
This Note shall inure to the benefit of Lender, its successors, heirs,
representatives and assigns, and shall be binding on Borrower, its successors
and assigns.
 
                                  10.           This Note may not be modified or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement of such change or termination is sought.
 
 
                        IN WITNESS WHEREOF, this Note has been duly executed by
the Borrower as of this May 6, 2011.




 
_____________________________
PANA-MINERALES S.A.



 
3

--------------------------------------------------------------------------------

 
